Title: To Alexander Hamilton from Henry Burbeck, 18 June 1799
From: Burbeck, Henry
To: Hamilton, Alexander


Michilimackinac [Territory Northwest of the River Ohio] June 18, 1799. “I had the Honour of receiving your letter of the 16th of February.… The Fort is a very irregular work without Bastions or out works is situated on an eminence which completely commands the Harbour and Village its an extensive work and will require Five Hundred Men to completely man it. When I took possession, it was in a total state of ruin not defenceable even against small Arms.… I have repaired all the Stone Walls which were in a very shattered condition and have built new ones where it was necessary, on these Walls I have an excellent range of nine feet Picketts which will be all completed in a short time. So that I can venture to say by the time this reaches you that this Garrison can be calculated on to be in a complete state of defence and repair.… The Indians who are numerous around this Post, by their Speeches and Actions appear perfectly friendly to the United States, and from every information I can obtain from the different Traders which have arrived from the Mississippi &c all is peaceable and friendly.”
